1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DAVID HARSHAW, KY Bar # 86435
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
     Attorneys for Defendant
6    YALITZA N. MONTIEL

7
                              IN THE UNITED STATES DISTRICT COURT
8
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                      Case No. 6:16-MJ-0085-JDP
11
                     Plaintiff,                     STIPULATION AND ORDER EXTENDING
12                                                  PROBATION AND VACATING REVIEW
              v.                                    HEARING AND SCHEDULING NEW REVIEW
13                                                  HEARING
      YALITZA A. MONTIEL,
14
                     Defendant.                      DATE:         November 27, 2018
15                                                   TIME          10:00 a.m.
                                                     JUDGE:        Hon. Jeremy D. Peterson
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant
19   Federal Defender David Harshaw, counsel for Yalitza A. Montiel, that Ms. Montiel’s probation
20   be extended one year. Her current end of probation is November 28, 2018. The parties stipulate
21   that this be extended until November 28, 2019. This is to allow Ms. Montiel to complete her
22   conditions of probation, in particular the classes.
23          Further, the parties stipulate that the Court vacate the November 27, 2018 review hearing
24   and reschedule it for October 22, 2019.
25   DATED: November 20, 2018                       Respectfully submitted,
26
                                                    HEATHER E. WILLIAMS
27                                                  Federal Defender

28                                                  /s/ David Harshaw
                                                       -1-
                                                  DAVID HARSHAW
1
                                                  Assistant Federal Defender
2
                                                  Attorneys for Yalitza A. Montiel
3
4    DATED: November 20, 2018                     MCGREGOR W. SCOTT
                                                  United States Attorney
5
                                                  /s/ Susan St. Vincent
6
                                                  SUSAN ST. VINCENT
7                                                 Yosemite Legal Officer
                                                  Attorney for Plaintiff
8
9
10
11                                               ORDER

12            The court accepts the above stipulation in Case No. 6:16-MJ-0085-JDP and adopts its

13   terms as the order of this court. The defendant Yalitza A. Montiel’s probation is extended until

14   November 28, 2019. She shall comply with all previous orders of this court and must complete

15   her conditions of probation by the next review hearing. The November 27, 2018 review hearing

16   for Ms. Montiel is vacated and continued to October 22, 2019 at 10:00 a.m.

17
     IT IS SO ORDERED.
18
19
     Dated:      November 21, 2018
20                                                     UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
                                                    -2-
